 
  PAGE 1 OF 5
ORDER FOR SUPPLIES OR SERVICES
           
  1. CONTRACT PURCH ORDER/AGREEMENT NO.
  2. DELIVERY ORDER/CALL NO.
  3. DATE OF ORDER/CALL
  (YYYYMMMDD)
  4. REQUISITION/PURCH REQUEST NO.
  5. PRIORITY
         
  W52H09-05-D-0260
  VD01
2010JUN28
  SEE SCHEDULE
  DOA5

  6. ISSUED BY
CODE
SPRDL1
  7. ADMINISTERED BY (If other than 6)
CODE   
S4402A
  8. DELIVERY FOB
DLA WARREN, LAND DETACHMENT @ TACOM
   
DSCC-ZG
DCMA, TEXAS
 
MO KAH (586)282-6487
600 NORTH PEARL STREET
 x DESTINATION
WARREN, MI 48397-5000
SUITE 1630
 
HTTP://CONTRACTING.TACOM.ARMY.MIL
DALLAS     TX     75201-2843
 ¨ OTHER
   
(See Schedule if
 
SCD: A                   PAS: NONE              ADP PT: HQ0339
other)

  9. CONTRACTOR
CODE
0BK64
FACILITY 
 
  10. DELIVER TO FOB POINT BY (Date)
11. x IF BUSINESS IS
   
(YYYYMMMDD)
 
●
●
 
x SMALL
OPTEX SYSTEMS INC.
     
1420 PRESIDENTIAL DR
 
  SEE SCHEDULE
o  SMALL
  NAME       RICHARDSON, TX 75081-2439
 
  12. DISCOUNT TERMS
DISADVANTAGED
  AND
     
  ADDRESS
   
o  WOMAN-OWNED
           
  13. MAIL INVOICES TO THE ADDRESS IN BLOCK
 
●
●
   
TYPE BUSINESS: Other Small Business Performing in U.S.
See Block 15
 

  14. SHIP TO
CODE
 
  15. PAYMENT WILL BE MADE BY
CODE
HQ0339
MARK ALL
  SEE SCHEDULE
   
DFAS-COLUMBUS CENTER
   
PACKAGES AND
     
DFAS-CO WEST ENTITLEMENT OPERATIONS
PAPERS WITH
     
P.O. BOX 182381
   
IDENTIFICATION
     
COLUMBUS, OH 43218-2381
   
NUMBERS IN
           
BLOCKS 1 AND 2
             

  16.
DELIVERY/
CALL
x
THIS DELIVERY ORDER IS ISSUED ON ANOTHER GOVERNMENT AGENCY OR IN ACCORDANCE WITH
AND SUBJECT TO TERMS AND CONDITIONS OF ABOVE NUMBERED CONTRACT.
TYPE
     
OF
     
ORDER
   
Reference your     o Oral      o Written   Quotation
                                                                      , Dated
                                             .
 
PURCHASE
 
                                                              furnish the
following on terms specified herein.
     
ACCEPTANCE. THE CONTRACTOR HEREBY ACCEPTS THE OFFER REPRESENTED BY THE NUMBERED
PURCHASE ORDER AS IT MAY PREVIOUSLY HAVE BEEN OR IS NOW MODIFIED, SUBJECT TO ALL
OF THE TERMS AND CONDITIONS SET FORTH, AND AGREES TO PERFORM THE SAME.

                   
  
 
  
 
  
 
  
   
NAME OF CONTRACTOR
 
SIGNATURE
 
TYPED NAME AND TITLE
 
DATE SIGNED
(YYYYMMMDD)
 

  o If this box is marked, supplier must sign Acceptance and return the
following number of copies:

  17. ACCOUNTING AND APPROPRIATION DATA/LOCAL USE
 
SEE SCHEDULE

  18. ITEM NO.
  19. SCHEDULE OF SUPPLIES/SERVICE
  20. QUANTITY
  21.
  22. UNIT PRICE
  23. AMOUNT
   
  ORDERED/
  UNIT
       
  ACCEPTED*
                   
  SEE SCHEDULE
         
  CONTRACT TYPE:
         
Firm-Fixed-Price
                     
  KIND OF CONTRACT:
         
Supply Contracts and Priced Orders
                   

*  If quantity accepted by the Government is same as quantity ordered, indicate
by x.
If different, enter actual quantity accepted below quantity ordered and
encircle.
  24. UNITED STATES OF AMERICA
  25. TOTAL
  $2,500,570.00  
MORRIS BELLEVILLE                          /SIGNED/                 2010JUN28
  26.
  
MORRIS.BELLEVILLE@US.ARMY.MIL (586)282-3766
  DIFFERENCES  
 
  BY:                                              CONTRACTING/ORDERING OFFICER
   

  27a. QUANTITY IN COLUMN 20 HAS BEEN
 
  o INSPECTED        o RECEIVED     o ACCEPTED, AND CONFORMS TO CONTRACT EXCEPT
AS NOTED                                                                

  b. SIGNATURE OF AUTHORIZED GOVERNMENT REPRESENTATIVE
  c. DATE
  (YYYYMMMDD)
  d. PRINTED NAME AND TITLE OF AUTHORIZED GOVERNMENT REPRESENTATIVE
     
  e. MAILING ADDRESS OF AUTHORIZED GOVERNMENT REPRESENTATIVE
  28. SHIP. NO.
  29. D.O. VOUCHER NO.
  30. INITIALS
  
           
 o PARTIAL
  32. PAID BY
  33. AMOUNT VERIFIED CORRECT FOR

  f. TELEPHONE NUMBER
   g. E-MAIL ADDRESS
  o FINAL
       
  31. PAYMENT
    34. CHECK NUMBER          
 
  36. I CERTIFY THIS ACCOUNT IS CORRECT AND PROPER FOR PAYMENT.
o COMPLETE
    

  a. DATE
  (YYYYMMMDD)
  b. SIGNATURE AND TITLE OF CERTIFYING OFFICER
o PARTIAL
 
  35. BILL OF LADING NO.
     
o FINAL
               
  37. RECEIVED AT
  38. RECEIVED BY (Print)
  39. DATE RECEIVED
  (YYYYMMMDD)
  40. TOTAL CON-
  TAINERS
  41. S/R ACCOUNT NUMBER
  42. S/R VOUCHER NO.
   
 
  
   

DD FORM 1155, DEC
2001                                                                       PREVIOUS
EDITION IS OBSOLETE.
 

--------------------------------------------------------------------------------


 
CONTINUATION SHEET
Reference No. of Document Being Continued
PIIN/SIIN     W52H09-05-D-0260/VD01     MOD/AMD
    Page 2 of 5
Name of Offeror or Contractor:   OPTEX SYSTEMS



SUPPLEMENTAL INFORMATION


1. DELIVERY ORDER VD01/0004 IS ISSUED FOR 200 EACH, M137A2 PANORAMIC TELESCOPE,
NSN: 1240-01-483-6103, PN 12984713.


2. THE UNIT PRICE OF $12,502.85 EACH REFLECTS THE UNIT PRICE FOR CLIN 0001 FOR
ORDERING PERIOD 05, 1 JULY 2009 THROUGH 30 JUNE 2010.THE TOTAL VALUE OF THIS
DELIVERY ORDER IS $2,500,570.00.


3.THE DELIVERY SCHEDULE IS ESTABLISHED IN SECTION B. EARLY DELIVERY IS
AUTHORIZED IF AT NO ADDITIONAL COST TO THE GOVERNMENT.


4.THIS DELIVERY ORDER IS SUBJECT TO THE TERMS AND CONDITIONS OF BASIC CONTRACT
W52H09-05-D-0260.


*** END OF NARRATIVE A0001 ***
 

--------------------------------------------------------------------------------



 
CONTINUATION SHEET
Reference No. of Document Being Continued
PIIN/SIIN     W52H09-05-D-0260/VD01     MOD/AMD
    Page 3 of 5
Name of Offeror or Contractor:   OPTEX SYSTEMS

ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT
                             
SUPPLIES OR SERVICES AND PRICES/COSTS
                                             
0001
 
NSN: 1240-01-483-6103
                       
FSCM: 19200
                       
PART NR: 12984713
                       
SECURITY CLASS: Unclassified
                                             
0001AB
 
PRODUCTION QUANTITY
 
200
 
EA
  $ 
12,502.85000
  $ 
2,500,570.00
                             
NOUN: TELESCOPE, PANORAMIC
                       
PRON: M101F720M1    PRON AMD: 04    ACRN: AA
                       
AMS CD: 060011
                                                 
Packaging and Marking
                                                 
Inspection and Acceptance
                       
INSPECTION: Origin ACCEPTANCE: Origin
                                                 
Deliveries or Performance
                   




   
DOC
     
SUPPL
                     
REL CD
 
MILSTRIP
 
ADDR
 
SIG CD
 
MARK FOR
 
TP CD
         
001
 
W52H090137C304
 
W25G1U
 
J
     
1
     




   
DEL REL CD
 
QUANTITY
 
DEL DATE
       
001
 
15
 
28-JAN-2011
                         
002
 
15
 
28-FEB-2011
                         
003
 
15
 
28-MAR-2011
                         
004
 
15
 
28-APR-2011
                         
005
 
15
 
30-MAY-2011
                         
006
 
25
 
29-JUN-2011
                         
007
 
25
 
29-JUL-2011
                         
008
 
25
 
29-AUG-2011
   




 
FOB POINT: Destination
                         
SHIP TO:
           
(W25G1U)
SU W1BG DEF DIST DEPOT SUSQUE
 
 
 
 
 
   
DDSP NEW CUMBERLAND FACILITY
             
2001 NORMANDY DRIVE DOOR 113 TO 134
             
NEW CUMBERLAND                                   PA 17070-5002
                             
CONTRACT/DELIVERY ORDER NUMBER
             
W52H09-05-D-0260/VD01
         




--------------------------------------------------------------------------------


 
CONTINUATION SHEET
Reference No. of Document Being Continued
PIIN/SIIN     W52H09-05-D-0260/VD01     MOD/AMD
    Page 4 of 5
Name of Offeror or Contractor:   OPTEX SYSTEMS

ITEM NO
 
SUPPLIES/SERVICES
 
QUANTITY
 
UNIT
 
UNIT PRICE
 
AMOUNT

 

   
DOC
     
SUPPL
                     
REL CD
 
MILSTRIP
 
ADDR
 
SIG CD
 
MARK FOR
 
TP CD
         
002
 
W52H090137C305
 
W62G2T
 
J
     
1
     




   
DEL REL CD
 
QUANTITY
 
DEL DATE
       
001
 
10
 
28-JAN-2011
                         
002
 
10
 
28-FEB-2011
                         
003
 
10
 
28-MAR-2011
                         
004
 
10
 
28-APR-2011
                         
005
 
10
 
30-MAY-2011
   




 
FOB POINT: Destination
                     
SHIP TO:
         
(W62G2T)
XR W1BG DEF DIST DEPOT SAN JOAQUN
           
TRANSPORTATION OFFICER
           
PO BOX 960001
           
STOCKTON   CA 95296-0130
                         
CONTRACT/DELIVERY ORDER NUMBER
           
W52H09-05-D-0260/VD01
       

 

--------------------------------------------------------------------------------




CONTINUATION SHEET
Reference No. of Document Being Continued
PIIN/SIIN     W52H09-05-D-0260/VD01     MOD/AMD
    Page 5 of 5
Name of Offeror or Contractor:   OPTEX SYSTEMS



CONTRACT ADMINISTRATION DATA



   
PRON/
                 
JOB
       
LINE
 
AMS CD/
     
OBLG
         
ORDER
 
ACCOUNTING
 
OBLIGATED
ITEM
 
MIPR
 
ACRN 
 
STAT
 
ACCOUNTING CLASSIFICATION
 
NUMBER
 
STATION
 
AMOUNT
0001AB
 
M101F720M1
 
AA
 
2
 
97   X4930AC9G 6D
26KB
S11116
     
W52H09
 
$   2,500,570.00
   
060011
                                                       
TOTAL
 
$   2,500,570.00



SERVICE
NAME
 
TOTAL BY ACRN
 
ACCOUNTING CLASSIFICATION
 
ACCOUNTING
STATION
   
OBLIGATED
AMOUNT
Army
 
AA
 
97   X4930AC9G 6D
26KB
S11116
 
W52H09
   
$  2,500,570.00
                                         
TOTAL
 
$  2,500,570.00



LINE
          
 
     
ITEM
 
ACRN
  EDI  
 ACCOUNTING CLASSIFICATION
0001AB
 
AA
  97   
0X0X4930AC9G   S11116
06D00000600110000026KB  
S11116

 

--------------------------------------------------------------------------------

